DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/27/2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7-9, 11-12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the US Patent Application Publication to Kowalczyk 2013/0209049US in view of the US Patent to Dams 6,231,055US further in view of the US Patent Application Publication to Bund 20160139346US.
In terms of claim 1, Kowalczyk teaches a sealing unit ([0039]) for a cabinet (Figures 2: a base 110 and cover 120 which form a cabinet structure) containing an optical component (Figure 4: cables in 131 or 140), the sealing unit ([0039]) comprising: a gasket ([0039]) defining a plurality of apertures (Figure 4: port opening 132) configured to provide a seal around a plurality of optical fibers ([0039]), the gasket having an interior side to face the interior of the cabinet (See Annotated Figure 4: interior side) an exterior side intended to face an exterior of the cabinet (See Annotated Figure 4: exterior side), a first retaining device (Figures 6: inner or interior wall 134 has a groove opening 132, which extends to 136 to form a retainer for a cable [0039-0040]) located on the interior side of the gasket (Paragraph [0039] described a structure having an exterior wall 131, an interior wall 134, a spacing 135 wherein the gasket is positioned in-between wall 131 and 134); a second retaining device (Figures 4 and 6: exterior walls 131 contain a groove 132 which acts as retaining device) located on the exterior side of the gasket (Figure 6: 131 is located on the exterior side of the gasket [0039] which is located in space gap 135); the first and second retaining devices (Figures 4: and 6: groove at 132) each comprising a plurality of channels (See Figure 4: channels define by opening of at 132 on walls 131 and 134/136), each channel being aligned with a respective aperture of the gasket and each channel being configure to receive one of the optical fiber cables (Figure 6: at 132 and [0039]).

    PNG
    media_image1.png
    616
    829
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    656
    542
    media_image2.png
    Greyscale

Kowalczyk does not teach each channel having profile defined by a plurality of protruding surfaces configured to restrain longitudinal movement of an optical cable received therein.
Dams does teach each channel (Figure 3a: 15 and 19) having profile defined by a plurality of protruding surfaces configured to restrain longitudinal movement of an optical cable received therein (Figure 3a: see the ridges protruding on sides of the walls). 
It would have been obvious to one of ordinary skill in art before the effective filing date of the current application to modify the walls 131, 134, to have a plurality of protruding surfaces in order to hold the fiber and restrict movement of the fiber within the channel. This will ensure sides of the fiber do not get damage through rubbing.


    PNG
    media_image3.png
    442
    535
    media_image3.png
    Greyscale

Kowalczyk / Dams do not teach wherein each optical fiber cable having a corresponding collar, and wherein each channel having a profiled defined by a plurality of protruding surfaces configured to restrain the longitudinal move of the optical fiber received therein without contact with a collar on the optical fiber. 
Bund teaches an optical portion having a plurality channels (Channels that surround fiber at the location of element 250); wherein each optical fiber cable (100) having a corresponding collar (220), and wherein each channel having a profiled defined by a plurality of protruding surfaces (See Picture below) configured to restrain the longitudinal move of the optical fiber received therein without contact with a collar on the optical fiber (250 and 220 are on opposites dies of wall 240 and do not contact each other). It would have been obvious to one of ordinary skill in art before the effective filing date of the current invention to modify the device Kowalczyk / Dams to include a collar at the location similar to Bund in order to provide support of the cable entry into the optical port. This provide further enhance mechanical coupling and mechanical support to the connector to protect the connector / cable at the entry port.

    PNG
    media_image4.png
    737
    915
    media_image4.png
    Greyscale

As for claim 3, Kowalczyk / Dams teach the device of claim 1, Kowalczyk do not teach wherein teaches the plurality of protruding surface of each channel comprises one or more first protruding surfaces along a first side thereof and one more second protruding surface along a second side thereof;
Dams does teach the plurality of protruding surface of each channel comprises one or more first protruding surfaces along a first side thereof and one more second protruding surface along a second side thereof (Figures 4: protruding surfaces on the bottom side, corresponding protruding surfaces on the top side). 
It would have been obvious to one of ordinary skill in art before the effective filing date of the current application to modify the walls 131, 134, to have a plurality of protruding surfaces in order to hold the fiber and restrict movement of the fiber within the channel. This will ensure sides of the fiber do not get damage through rubbing.
As for claim 4, Kowalczyk / Dams teach the device of claim 3, Kowalczyk does not teach wherein the first and second protruding surfaces are longitudinally offset from each other along a length of the channel.
Damns does teach wherein the first and second protruding surfaces are longitudinally offset from each other along a length of the channel (Dams Figure 4: the protruding surfaces on the top and bottom half are spaced or offset by the opening of the aperture in channel 15). 
It would have been obvious to one of ordinary skill in art before the effective filing date of the current application to modify the walls 131, 134, to have a plurality of protruding surfaces that are spaced or offset to form a channel in order to hold the fiber and restrict movement of the fiber within the channel from an up and down direction. This will ensure sides of the fiber do not get damage through rubbing.
As for claim 5, Kowalczyk / Dams teach the device of claim 3, Kowalczyk does not teach wherein there are at least two first protruding surfaces and at least two second protruding surfaces.
Dams does teach wherein there are at least two first protruding surfaces (Dams Figure 4: protruding surfaces on the side walls top side) and at least two second protruding surfaces (Dams Figure 4: protruding surfaces on the side walls bottom side). 
It would have been obvious to one of ordinary skill in art before the effective filing date of the current application to modify the walls 131, 134, to have a plurality of protruding surfaces on the top and bottom half of the aperture in order to hold the fiber and restrict movement of the fiber within the channel. This will ensure sides of the fiber do not get damage through rubbing.
As for claim 7, Kowalczyk / Dams teach the device of claim 1, Kowalczyk / Dams do not teach wherein each channel has a one of a length greater than 10 mm and a length greater than 15 mm. 
It would have been an obvious to of ordinary skill in art before the effective filing date of the current application as matter of choice to modify the channel length to be greater than 15 mm in order to keep the fiber straight as it is being feedthrough the channel. This modification prevents the fiber from having high bending loss at the channel junction, since such a modification would have involved a mere change in the size of the component. A change of size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). 
In terms of claim 8, Kowalczyk teaches a cabinet (Figures 2: a base 110 and cover 120 which form a cabinet structure), containing optical component (optical cables [0039]), the cabinet comprising: a sealing unit ([0039]), the sealing unit comprising: a gasket defining a plurality of apertures configured to provide a seal around a plurality of optical cables (Figures 4 and 6: 132; gasket is located in gap 135 which provides a seal for a plurality of cables [0039]), the gasket having interior side of the cabinet (See Annotated Figure 4 above: interior side), and an exterior side to face an exterior of the cabinet (Figure 6: space gap 135 houses the gasket [0039], the gasket in 135 faces 131 which is an exterior side of the cabinet); a first retaining device located on the interior side of the gasket (Figure 6: the aperture openings 132 on walls 134/136 form a first retaining device which are located on interior side of the gasket); a second retaining device located on the exterior side of the gasket (Figure 6: the aperture openings 132 on walls 131 form a second retaining device which are located on exterior side of the gasket); the first and second retaining devices each comprising a plurality of channels (Figure 6: channels are form via openings 132 through 131/134/136), each channel being aligned with a respective aperture of the gasket and each channel being configured receive one of the plurality optical fibers cables (Figure 6: 131/134/135/136 and [0039]); a base section (Figure 2: 110); and a lid section (Figure 2: 120); the base section and lid section being movable relative to each other between an open position and a close position (Figure 2: illustrate a close position, Figure 4: illustrate an open position).
Kowalczyk does not teach each channel having profile defined by a plurality of protruding surfaces configured to restrain longitudinal movement of an optical cable received therein.
Dams does teach each channel (Figure 3a: 15 and 19) having profile defined by a plurality of protruding surfaces configured to restrain longitudinal movement of an optical cable received therein (Figure 3a: see the ridges protruding on sides of the walls). 
It would have been obvious to one of ordinary skill in art before the effective filing date of the current application to modify the walls 131, 134, to have a plurality of protruding surfaces in order to hold the fiber and restrict movement of the fiber within the channel. This will ensure sides of the fiber do not get damage through rubbing.
Kowalczyk / Dams do not teach wherein each optical fiber cable having a corresponding collar, and wherein each channel having a profiled defined by a plurality of protruding surfaces configured to restrain the longitudinal move of the optical fiber received therein without contact with a collar on the optical fiber. 
Bund teaches an optical portion having a plurality channels (at element 250); wherein each optical fiber cable (100) having a corresponding collar (220), and wherein each channel having a profiled defined by a plurality of protruding surfaces (at 250) configured to restrain the longitudinal move of the optical fiber received therein without contact with a collar on the optical fiber (250 and 220 are on opposites dies of wall 240 and do not contact each other). It would have been obvious to one of ordinary skill in art before the effective filing date of the current invention to modify the device Kowalczyk / Dams to include a collar at the location similar to Bund in order to provide support of the cable entry into the optical port. This provide further enhance mechanical coupling and mechanical support to the connector to protect the connector / cable at the entry port.

As for claim 9, Kowalczyk / Dams teach the device of claim 8, wherein Kowalczyk does teach at least a part of the gasket is mounted to the base section of the cabinet (Figure 6: gasket is located in 135 [0039] which is part of the base 110 as shown in Figure 2) with the interior side facing the interior of the cabinet and the exterior side facing the exterior of the cabinet (Figure 6: the gasket in space gap 135 faces an exterior side of the cabinet which is wall 131, the opposite end faces an interior side of the cabinet which is wall 134).
As for claims 11 and 20, Kowalczyk / Dams teach the device of claims 8 and 9, wherein Kowalczyk teaches the first retaining device is fixed to a first side wall of the cabinet (Figures 4 and 6: the opening of 132 is fixed at the location of side wall 131), and the second retaining device is fixed to a second side of the wall of the cabinet, opposite the first retaining device (Figure 6: the opening 132 fixed to second walls 134 forms the second retaining device which are opposite of 1st retaining device of walls 131).
In terms of claim 12, Kowalczyk teaches a method of install optical fibers in a sealing unit of a cabinet containing optical components (Figures 4, 6 and [0039]), the sealing unit comprising a gasket (Figure 6: gasket in the gap of 135 [0039]) defining a plurality of apertures (Figure 4: openings 132) configured to provide a seal around a plurality optical fiber cables ([0039]), the gasket having an interior side (Figure 6: gasket is in gap 135, the side of 135 that faces 134 is the interior side of the gasket) to face the interior of the cabinet (See Annotated Figure 4 above)  and an exterior side (Figure 6: the side of 135 that faces exterior wall 131)to face an exterior of the cabinet (Figure 6: gasket within 135 that faces wall 131 which is an exterior of the cabinet), a first retaining device which is located on the exterior side of the gasket (Figure 6: walls 131 which is on exterior side gasket contains opening 132 which forms a U-shape groove which is consider by the examiner as a first retaining device); the first and second retaining devices each comprising a plurality channels (See Annotated Figure 6 above: channel which runs at the opening 132 through walls 131, 134, 136), each channel (Figure 6: runs through 132) is being aligned with a respective aperture of the gasket and each channel is being configured to receive one of the plurality optical fibers cables (Figure 6: at 132 and [0039]) and inserting one of the plurality of optical fibers cables into an aligned channel of the first retaining (through walls 131), second retaining device (walls 134/136) and aperture of the gasket (within 135; [0039]).
Kowalczyk does not teach each channel having profile defined by a plurality of protruding surfaces configured to restrain longitudinal movement of an optical cable received therein.
Dams does teach each channel (Figure 3a: 15 and 19) having profile defined by a plurality of protruding surfaces configured to restrain longitudinal movement of an optical cable received therein (Figure 3a: see the ridges protruding on sides of the walls). 
It would have been obvious to one of ordinary skill in art before the effective filing date of the current application to modify the walls 131, 134, to have a plurality of protruding surfaces in order to hold the fiber and restrict movement of the fiber within the channel. This will ensure sides of the fiber do not get damage through rubbing.
Kowalczyk / Dams do not teach wherein each optical fiber cable having a corresponding collar, and wherein each channel having a profiled defined by a plurality of protruding surfaces configured to restrain the longitudinal move of the optical fiber received therein without contact with a collar on the optical fiber. 
Bund teaches an optical portion having a plurality channels (at element 250); wherein each optical fiber cable (100) having a corresponding collar (220), and wherein each channel having a profiled defined by a plurality of protruding surfaces (at 250) configured to restrain the longitudinal move of the optical fiber received therein without contact with a collar on the optical fiber (250 and 220 are on opposites dies of wall 240 and do not contact each other). It would have been obvious to one of ordinary skill in art before the effective filing date of the current invention to modify the device Kowalczyk / Dams to include a collar at the location similar to Bund in order to provide support of the cable entry into the optical port. This provide further enhance mechanical coupling and mechanical support to the connector to protect the connector / cable at the entry port.



    PNG
    media_image3.png
    442
    535
    media_image3.png
    Greyscale


Claims 2, 10, 13-16, 19, are rejected under 35 U.S.C. 103 as being unpatentable over the US Patent Application Publication to Kowalczyk 2013/0209049US in view of the US Patent to Dams 6,231,055US further in view of the US Patent Application Publication to Bund 2016013946US and further in view the US Patent Application Publication to Bishop 2018/0157002US.
In regards to claims 2, 10, and 19, Kowalczyk / Dams / Bund teach the device of claims 1, 8 and 9; Kowalczyk / Dam does not teach wherein the gasket comprises two separable parts, wherein the two separable parts define apertures when engage together; further a sealing mounted to the lid section of the cabinet such that when the lid section is in the closed position, the further sealing devices comes into engagement the second retaining device.
Bishop teaches the seal gasket (Figure 21: 452a / 452b) made of rubber ([0091] or gel) comprises two separable parts (Figure 21: 452a and 452b), wherein the two separable parts define apertures when engage together (See Figure 21 wherein 452a on top and 452b on bottom are seal together to form a circular aperture); further a sealing mounted to the lid section of the cabinet (Figure 21: 452a is mounted to the lid side 412)  such that when the lid section is in the closed position (Figure 21: when the lid is closed 452a and 452b will form an aperture), the further sealing devices comes into engagement the second retaining device (Figure 21). It would have been obvious to one ordinary skill in art before the effective filing date of the current invention to modify the sealing gasket 5 of Dams to have two parts wherein the two parts provide a top seal in the lid portion 3 and bottom sealing in the bottom portion of element 3 as shown in Figure 4 of Dams. Having 2 sealing materials on top and bottom further enhance the seal to prevent unwanted leaks that may be possible. Further the act of having two seal will reduce maintenance cost since only the damage seal portion will need to be replace instead of the entire sealing structure.


    PNG
    media_image5.png
    634
    765
    media_image5.png
    Greyscale

As for claim 13, Kowalczyk / Dams / Bishop teach the device of claim 2, Kowalczyk does not teach wherein teaches the plurality of protruding surface of each channel comprises one or more first protruding surfaces along a first side thereof and one more second protruding surface along a second side thereof;
Dams does teach the plurality of protruding surface of each channel comprises one or more first protruding surfaces along a first side thereof and one more second protruding surface along a second side thereof (Figures 4: protruding surfaces on the bottom side, corresponding protruding surfaces on the top side). 
It would have been obvious to one of ordinary skill in art before the effective filing date of the current application to modify the walls 131, 134, to have a plurality of protruding surfaces in order to hold the fiber and restrict movement of the fiber within the channel. This will ensure sides of the fiber do not get damage through rubbing.
As for claim 14, Kowalczyk / Dams / Bund / Bishop teach the device of claim 13, Kowalczyk does not teach wherein the first and second protruding surfaces are longitudinally offset from each other along a length of the channel.
Damns does teach wherein the first and second protruding surfaces are longitudinally offset from each other along a length of the channel (Dams Figure 4: the protruding surfaces on the top and bottom half are spaced or offset by the opening of the aperture in channel 15). 
It would have been obvious to one of ordinary skill in art before the effective filing date of the current application to modify the walls 131, 134, to have a plurality of protruding surfaces that are spaced or offset to form a channel in order to hold the fiber and restrict movement of the fiber within the channel from an up and down direction. This will ensure sides of the fiber do not get damage through rubbing.
As for claims 15 and 16, Kowalczyk / Dams / Bund / Bishop teach the device of claims 13 and 14, Kowalczyk does not teach wherein there are at least two first protruding surfaces and at least two second protruding surfaces.
Dams does teach wherein there are at least two first protruding surfaces (Dams Figure 4: protruding surfaces on the side walls top side) and at least two second protruding surfaces (Dams Figure 4: protruding surfaces on the side walls bottom side). 
It would have been obvious to one of ordinary skill in art before the effective filing date of the current application to modify the walls 131, 134, to have a plurality of protruding surfaces on the top and bottom half of the aperture in order to hold the fiber and restrict movement of the fiber within the channel. This will ensure sides of the fiber do not get damage through rubbing.
Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over the US Patent Application Publication to Kowalczyk 2013/0209049US in view of the US Patent to Dams 6,231,055US and further in view of the US Patent Application Publication to Bund 20160139346US and further in view the US Patent to Vermeer 7,600,721US.
In regards to claim 6, Kowalczyk / Dams / Bund teach the device of claim 1. Kowalczyk / Dams do not teach wherein a first group of the channel lie in a first plane, a second group of the channel lie in a second plane parallel to the first plane, a third group of the channel lie on a curve surface that joins the first and second planes.
Vermeer teaches an opening portion having a plurality of apertures to group the apertures together to form rows of apertures (Figure 1); wherein a first group of the channel lie in a first plane (See Annotated Figure 2 below: 1st group), a second group of the channel lie in a second plane parallel to the first plane (See Annotated Figure 2 below: 2nd group which parallel to first group), a third group of the channel lie on a curve surface that joins the first and second planes (See Annotated Figure 2 below: 3rd group in between the first group to join the rows together to make array of groups like in Figure 1). It would have been obvious to of ordinary skill in art before the effective filing date of the current application to modify the aperture opening 132 of Kowalczyk to have a compact array configuration like Vermeer wherein the groups are pack together using 3 groups to increase the amount of fiber cables within the cabinet. This modification allows the input/output ports of 132 to be scale to handle higher amount of fibers connections which reduce scaling cost of the device for higher connections.

    PNG
    media_image6.png
    513
    475
    media_image6.png
    Greyscale


Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over the US Patent Application Publication to Kowalczyk 2013/0209049US in view of the US Patent to Dams 6,231,055US further and further in view of the US Patent Application Publication to Bund 20160139346US and in view the US Patent Application Publication to Bishop 2018/0157002US and further in view the US Patent to Vermeer 7,600,721US.
In regards to claims 17 and 18, Kowalczyk / Dams / Bund / Bishop teach the device of claims 13 and 2. Kowalczyk / Dams / Bishop do not teach wherein a first group of the channel lie in a first plane, a second group of the channel lie in a second plane parallel to the first plane, a third group of the channel lie on a curve surface that joins the first and second planes.
Vermeer teaches an opening portion having a plurality of apertures to group the apertures together to form rows of apertures (Figure 1); wherein a first group of the channel lie in a first plane (See Annotated Figure 2 below: 1st group), a second group of the channel lie in a second plane parallel to the first plane (See Annotated Figure 2 below: 2nd group which parallel to first group), a third group of the channel lie on a curve surface that joins the first and second planes (See Annotated Figure 2 below: 3rd group in between the first group to join the rows together to make array of groups like in Figure 1). 
It would have been obvious to of ordinary skill in art before the effective filing date of the current application to modify the aperture opening 132 of Kowalczyk to have a compact array configuration like Vermeer wherein the groups are pack together using 3 groups to increase the amount of fiber cables within the cabinet. This modification allows the input/output ports of 132 to be scale to handle higher amount of fibers connections which reduce scaling cost of the device for higher connections.

    PNG
    media_image6.png
    513
    475
    media_image6.png
    Greyscale

Response to Arguments
Applicant's arguments filed 7/27/2022 have been fully considered but they are not persuasive. In this instant the applicant argued the structure 220 does not qualify as a collar on the cable (Remarks Page 15). 
The examiner respectfully disagree because the term “collar” as defined by  Oxford dictionary to mean: a band made of a strong material that is put round something, such as a pipe or a machine, to make it stronger or to join two parts together  (https://www.oxfordlearnersdictionaries.com/us/definition/english/collar_1?q=collar). In this particular case the structure shown above at element 220 is tubular band that fits around the optical fiber cable. The structure is 220 is a band placed around the optical cable and houses it as it couples to the body of the housing at element 250. Therefore element 220 meets the limitations of a collar as claimed by the applicant in claim 1, 8 and 12.
The applicant further argues the prior art of Bund does not teach “each channel having a profile defined by a plurality of protruding surfaces configured to restrain longitudinal movement of an optical fiber cable received therein” (Remarks page 16).
The examiner respectfully disagrees because as shown below the internal sidewalls of the channels along structure 250 which “restrain longitudinal movement of an optical fiber cable received therein” (See boxed area annotated in picture below) as claimed in claims 1, 8 and 12. The side surfaces are within the channels and not just at end of the coupling location 250.
The applicant further argues the sides surfaces of Bund are features of coupling area 250 and not “each channel having a profiled define by plurality of protruding surfaces” (Remarks Page 17).
The applicant further argues the Bund does not teach “each channel having a profile define a plurality of protruding surfaces configured to restrain longitudinal movement of an optical fiber cable received therein without contact with a collar on the optical fiber (Remarks Page 17).
The examiner respectfully disagrees because as shown above the “protruding surfaces” are located on the inner sidewall of the channel. The surfaces do not come into contact with the collar structure because the collar is located on the outside of the channels while the protruding surfaces are on the inner sidewall of the channels.

The examiner respectfully disagree the channels run along the entire coupling structure that is located at 250 and is inserted into port 220. The channel has a series of protruding sidewalls surfaces as annotated above which restrain the fiber movement along the longitudinal direction.

    PNG
    media_image4.png
    737
    915
    media_image4.png
    Greyscale

The applicant further argues it would not be appropriate to combine the features of Bund with Dams because Damns already contain gripping strips to limit fiber movements.
The examiner disagrees because the feature of Bund provides a series of protruding surfaces which increases the surface area that comes in contact with the fiber. This allows the fiber to remain straighter and along a greater distance compare to structure of Dams. Therefore, the features of Bund are an improvement because it allows the fiber remain straighter over a long distance. 
Hence, the examiner still considers the prior art of Bund to read onto the limitations as recited in claim 1, 8 and 12 pertaining to the “protruding surfaces” and the collar as recited.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG Q TRAN whose telephone number is (571)272-5049. The examiner can normally be reached 9:30 am - 5:30pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 5712722397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOANG Q TRAN/Examiner, Art Unit 2874                                                                                                                                                                                                        



/SUNG H PAK/Primary Examiner, Art Unit 2874